Case: 16-16563    Date Filed: 09/29/2017   Page: 1 of 3


                                                          [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                             No. 16-16563
                         Non-Argument Calendar
                       ________________________

                   D.C. Docket No. 5:15-cv-02221-CLS



STEVE PARTON,

                                                             Plaintiff-Appellant,

                                   versus

BLAKE DORNING,
STEVE WATSON,
CURTIS SANDERS,
CHRIS STEPHENS,
CHARLES BERRY, et al.,

                                                        Defendants - Appellees.

                       ________________________

                Appeal from the United States District Court
                   for the Northern District of Alabama
                       ________________________

                            (September 29, 2017)
               Case: 16-16563      Date Filed: 09/29/2017   Page: 2 of 3


Before HULL, JORDAN and ROSENBAUM, Circuit Judges.

PER CURIAM:

       Plaintiff-Appellant Steve Parton appeals the district court’s order dismissing

with prejudice his amended complaint filed pursuant to 42 U.S.C. § 1983. Parton,

who was an officer with the Madison County, Alabama Sheriff’s Department, filed

his § 1983 action after he was arrested for, and charged with, the theft of a gun that

he removed from a crime scene. The theft charge was later dismissed. Parton’s

amended complaint alleged a Fourth Amendment claim of false arrest against

thirteen officers with the Madison County Sheriff’s Department and three Alabama

district attorneys, all in their individual capacities.

       The district court dismissed Parton’s claims against the sheriff’s department

defendants based on qualified immunity because the facts as alleged in the

amended complaint showed they had at least arguable probable cause to arrest

Parton for either theft or tampering with physical evidence. Among other things,

Parton’s amended complaint indicates that he gave the gun found by the fire

department in the bed of the victim’s truck to a third person and did not turn it in as

potential evidence. The district court dismissed Parton’s claims against the district

attorney defendants based on absolute immunity.




                                             2
               Case: 16-16563     Date Filed: 09/29/2017    Page: 3 of 3


      After careful consideration of the parties’ briefs and the record, we find no

reversible error in the district court’s June 29, 2016 order and affirm the district

court’s dismissal of Parton’s amended complaint with prejudice.

      AFFIRMED.




                                           3